                  Case 1:13-cr-00512-ELH Document 657 Filed 05/01/19 Page 1 of 1
                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
                                                    OFFICE OF THE CLERK


                                                                                                          Felicia C. Cannon, Clerk of Court
                                                                                                        Catherine M. Stavlas, Chief Deputy
Reply to Northern Division Address                                                                     Elizabeth B. Snowden, Chief Deputy

                                                                                                                        May 1, 2019


        Anthony Miles, #41803-037
        FCI
        P.O. Box 5000
        Bruceton Mills, WV 26525

        Re: United States v. Anthony Miles, Criminal Case No. ELH-13-512

        Dear Mr. Miles:

        In response to your recent request for documents, please be advised that the docket sheet was sent
        to the warden of your institution. It is this Court’s policy to send all requested material to the
        warden. Please contact the appropriate staff so that the materials may be made available for your
        review.

        Sincerely,

        B. L. Jacobs

        Administrative Assistant
        Staff Attorney’s Office




         Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
         Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                                     Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
